Opinion modified on petition for rehearing August 1, 1932                        ON PETITION FOR REHEARING
On petition for rehearing defendants respectfully petition the court to reconsider the former *Page 257 
order directing the defendants to pay an additional ten per cent of the amount of the judgment on the ground that the appeal was not prosecuted in good faith. We have done so and are now convinced that the imposition of this additional amount should not have been exacted in this case. Our decision, therefore, will be modified accordingly.
We have examined the other matters referred to in the petition and find that they were fully examined into and considered in our former opinion and were correctly decided.
Except as herein modified the former opinion will be adhered to. *Page 258